Citation Nr: 0309998	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an award of an apportioned share of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, in 
a monthly amount of $219.00, effective from December 1, 1996, 
on behalf of his minor children, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 Special Apportionment 
Decision issued by the St. Louis, Missouri Regional Office 
(RO) of the Department of Veterans Affairs (VA).


REMAND

During the pendency of this appeal, a significant change in 
the law occurred with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or before the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

A preliminary review of the record discloses that the RO has 
not notified either the appellant or the veteran regarding 
this change in the law.  Specifically, the RO has not advised 
the parties concerning the VCAA provisions, what assistance 
VA would provide, what evidence, if any, either party should 
provide, or readjudicated this claim pursuant to the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, to ensure due process this matter is REMANDED to 
the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  The appellant and 
the veteran should be provided notice of all 
provisions of the VCAA, specifically, to 
include the provisions requiring VA to inform 
the veteran and claimant (appellant) of the 
information or evidence necessary to 
substantiate the claim, which evidence VA 
will seek to provide, if any, and which 
evidence the parties are to provide.  See, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the claim remains 
denied, the veteran, appellant, and their 
respective representatives, should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate disposition 
in this matter.  The veteran nor the appellant need take any 
action unless otherwise notified, but either may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




